ygyzdollar_figure -os department of the treasury oo internal_revenue_service washington d c government entities date aug contact person identification_number telephone number employer_identification_number legend dear sir or madam this is in response to a letter dated date requesting a ruling as to the consequences under chapter of the internal_revenue_code of the construction and lease of facilities to be used by the lessee for religious educational and charitable purposes statement of facts b is exempt from federal_income_tax under sec_501 of the internal_revenue_code and is a private_foundation described in sec_509 b's articles of incorporation state that it is organized to make charitable grants to organizations that have established their tax-exempt status under sec_501 b was formed to centralize the charitable activities of mr and mrs c appropriate b has provided support for the programs of tax-exempt nonprofit_organizations in arts and culture religion education health and other charitable purposes b makes grants out of income and out of its principal as the directors determine is the four buildings consist of a - b holds legal_title to four buildings which it constructed situated on a purchased in ' from teaeral income_tax under sec_501 of the code for a fee of dollar_figurex per month dis tesponsible for paying all taxes maintenance insurance and other costs associated with the building under the lease agreement the lease agreement also provides that d is obligated to b leased the fand and the buildings to d a church exempt acre tract of land anda _ use the premises exclusively for the accomplishment of its exempt purposes and should the church fail to do so the lease agreement will terminate upon termination of the lease the land and buildings will revert back to b if the land and building revert to b b intends to either lease the land and buildings for nominal consideration to another sec_501 organization or b will utilize the land and buildings itself for a direct charitable activity b intends to construct build-outs to the gymnasium b intends to lease the build-outs to d under the same terms as the land and the four buildings for nominal rent and that d will use the build-outs exclusively for its exempt purposes the build-outs will consist of classrooms and a b's board_of directors passed a resolution that in furtherance of b's tax-exempt purpose b intends to lease the build-outs to d for nominal or no consideration ruling requested based upon the facts set forth above and the assumption that the transaction will be carried out as previously described b requests the following rulings the construction of the build-outs for the use directly in carrying out purposes described in sec_170 via a lease of such build-outs will constitute a qualifying_distribution within the meaning of sec_4942 the build-outs acquired for lease to a church for use directly in carrying out of purposes described in sec_170 will constitute assets used or held for use in carrying out b's exempt_purpose and are thereby excluded in determining b’s minimum_investment_return within the meaning of sec_4942 the date on which the cost of constructing the build-outs for lease to a church for use directly in carrying out purposes described in sec_170 will be treated as a qualifying_distribution and the amounts expended excluded from the determination of minimum_investment_return will be the date b’s expends the funds to construct the build- outs the acquisition of the build-outs to be leased for purposes described in sec_170 will constitute a program related investment within the meaning of section c law and analysis sec_170 of the code describes in part purposes of an organization as being organized and operated exclusively for religious charitable scientific literary or educational_purposes sec_4942 of the code imposes a tax on the undistributed_income_of_a_private_foundation for any taxable_year which has not been distributed before the first day of the second or any succeeding taxable_year following such taxable_year if such first day falls within the taxable_period sec_4942 of the code provides that the term undistributed incomen means with respect to any private_foundation for any taxable_year as of any time the amount by which- the e distributable_amount for such taxable_year exceeds the qualifying distributions made before such time out of such distributable_amount sec_4942 of the code provides that the term distributable_amount means with respect to any foundation for any taxable_year any amount equal to- the sum of the minimum_investment_return plus the amounts described in subsection f c reduced by the sum of the taxes imposed on such private_foundation for the taxable_year under subtitle a and sec_4940 sec_4942 of the code provides that the minimum_investment_return for any private_foundation for any taxable_year i sec_5 percent of the excess of- a the aggregate fair_market_value of all assets of the foundation other than those which are used or held for use directly in carrying out the foundation's exempt_purpose over b the acquisition_indebtedness with respect to such assets determined under sec_514 without regard to the taxable_year in which the indebtedness was incurred sec_4942 of the code provides that the term qualifying_distribution means a any amount including that portion of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled directly or indirectly by the foundation or one or more disqualified persons as defined in sec_4946 with respect to the foundation except as provided in paragraph or ii a private_foundation which is not an operating_foundation as defined in subsection except as provided in paragraph or b any amount_paid to acquire an asset used or held for use directly in carrying out one or more purposes described in sec_170 sec_53_4942_a_-2 of the foundation and similar excise_taxes regulations provides in part that an asset is used or held for use directly in carrying out a foundation's exempt_purpose only if the asset is actually used by the foundation in carrying out the charitable educational or other similar purpose which gives rise to the exempt status of the foundation sec_53_4942_b_-1 of the regulations provides that amounts paid to acquire or maintain assets which are used directly in the conduct of the foundation's exempt_activities such as the operating_assets of a museum public park or historic site are considered direct expenditures_for the active_conduct of the foundation's exempt_activities sec_4944 of the code provides that if a private_foundation invests any amount in such manner as to jeopardize the carrying out of any of its exempt purposes there is hereby imposed on the making of such investment a tax equal to percent of the amount so invested for each year or part thereof in the taxable_period sec_4944 of the code provides that for purposes of this section investments the primary purpose of which is to accomplish one or more of the purposes described in sec_170 and no significant purpose of which is the production_of_income or the appreciation of property shall not be considered as investments which jeopardize the carrying out of exempt purposes sec_53_4944-3 of the regulations provides in part that for purposes of sec_4944 a program-related_investment shall not be classified as an investment which jeopardizes the carrying out of the exempt purposes of a private_foundation a program-related investment’ is an investment which possesses the following characteristics i the primary purpose of the investment is to accomplish one or more of the purposes described in sec_170 ii no significant purpose of the investment is the production_of_income or the appreciation of property and iii no purpose of the investment is to accomplish one or more of the purposes described in sec_170 sec_53_4944-3 of the regulations provides in part that an investment shall be considered as made primarily to accomplish one or more of the purposes described in sec_170 if it significantly furthers the accomplishment of the private foundation's exempt_activities and if the investment would not have been made but for such relationship between the investment and the accomplishment of the foundation's exempt_activities revrul_72_369 1972_2_cb_245 held that an organization formed to provide managerial and consulting services at cost to unrelated exempt_organizations does not qualify for exemption under sec_501 of the code revrul_71_529 distinguished revrul_69_572 1969_2_cb_119 held that a nonprofit organization created to construct and maintain a building for the exclusive purpose of housing and serving exempt member agencies of a community chest may be exempt under sec_501 of the code revrul_71_529 1971_2_cb_234 held that a nonprofit organization that provides assistance in the management of participating colleges’ and universities' endowment or investment funds for a charge substantially below cost qualifies for exemption under sec_501 of the code revrul_78_102 1978_1_cb_379 held that the correct conversion date of real_property converted by a private_operating_foundation from nonexempt to exempt uses for purposes of treating the conversion as a qualifying_distribution under sec_53_4942_a_-3 of the regulations is the date the foundation adopts and immediately proceeds to implement a plan for the exempt use of the property even though the actual conversion is not completed until the following year it owns to d for nominal rent for the b currently leases several buildings including a purpose of assisting d in its exempt_activities providing such assistance is one of b's exempt purposes b proposes to construct build-outs additions to the and lease the build-outs to d for the same purposes and essentially the same terms as the existing buildings b’s expenditures_for the construction of the build-outs will accomplish the purposes described in sec_170 of the code and will therefore constitute a qualified_distribution under sec_4942 additionally to the extent that b's assets are expended during the construction process they are effectively remove from the value of the assets used to determine b’s minimum_investment_return because b will lease the build-outs to d for a nominal rate it is clear that this action is for the furtherance of b's exempt purposes and that no significant purpose of the constructing and leasing of the build-outs to d will be for the production_of_income or the appreciation of property therefore the build-outs are program-related investments within the meaning of sec_53_4944-3 and of the regulations for purposes of sections and ruling accordingly based on the facts as presented and stated above we have concluded that the construction of the build-outs for the use directly in carrying out purposes described in sec_170 via a lease of such build-outs will constitute a qualifying_distribution within the meaning of sec_4942 the build-outs acquired for lease to a for use directly in carrying out of purposes described in sec_170 will constitute assets used or held for use in carrying out b's exempt_purpose and are thereby excluded in determining b's minimum_investment_return within the meaning of sec_4942 the date on which the cost of constructing the build-outs for lease to a for use directly in carrying out purposes described in sec_170 will be treated as a qualifying_distribution and the amounts expended excluded from the determination of minimum_investment_return will be the date b’s expends the funds to construct the build- outs the acquisition of the build-outs to be leased for purposes described in sec_170 will constitute a program related investment within the meaning of section c except as specifically ruled upon above no opinion is expressed concerning the federal tax treatment of the transaction described above under any other provision of the code pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative you should keep a copy of this letter in your permanent records this letter is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely bieta v srcke gerald v sack manager exempt_organizations technical group
